graphic3 [graphic3.jpg]





December 24, 2007






Mr. Larry Hargrave
Chief Executive Officer
Best Energy Services, Inc.
1010 Lamar Suite 1200
Houston, Texas 77002


 

Attention: Mr. Larry Hargrave  
Chief Executive Officer

 
Dear Mr. Hargrave


This will confirm the understanding and agreement (this "Agreement") between
Andrew Garrett, Inc. and its affiliates (collectively, the "Placement Agent"),
and Best Energy Services, Inc. and its affiliates (collectively, the "Company")
as follows:


1.           Retention of Placement Agent.
               The Company hereby engages the Placement Agent, and the Placement
Agent hereby accepts such engagement, as the Company's exclusive agent for the
Private Placement (as defined below), which such engagement (and this Agreement)
shall terminate 180 days from the date this agreement is executed and the
completion of the Placement Agent's due diligence. Pursuant to such engagement,
the Placement Agent agrees to use its best efforts to raise for the Company two
financings in the form of:


(a)      Twelve month Bridge note financing in the amount of $800,000. The note
holders shall receive stock equal to their investment at the same price and
valuation as the investors in Financing B ("Equity Incentive"). In addition, the
note holders shall have the option to "roll over" their notes into Financing B
in lieu of repayment of principal. Should the note holders elect to do so, such
"roll over" will be treated as a cash investment into Financing B and fees shall
be payable to Placement Agent in accordance with the fees outlined in this
agreement.


(b)      $12,000,000 of Equity or Mezzanine financing.


In addition, Placement Agent will use its best efforts to arrange approximately
$23,000,000 in debt financing with one of its partners, ECH Consulting. The
terms of this engagement are to be arranged under a separate engagement
agreement with ECH Consulting.


The above terms are preliminary. Should the amounts or structure of the above
financings differ from the contemplated amounts and structure, the fees payable
shall be calculated based on the fee structure outlined in this agreement.
 

Initials: /s/ J.G.
Initials:  /s/ L.H.
Joel Gold
Larry Hargrave 

 
 
 

--------------------------------------------------------------------------------




Employees and the families of Placement Agent may participate in the financings.




2.             The Private Placement.
(a)           The Private Placement shall be structured as a transaction exempt
from Section 5 of the Securities Act of 1933, as amended (the "Securities Act"),
and shall comply with Section 4(2) of the Securities Act and Regulation D
thereunder and state securities laws and shall be offered and sold solely to
"accredited investors," as defined in Rule 501 under the Securities Act. The
Private Placement shall be conducted by the Placement Agent on a best efforts
basis.


(b)            The Private Placement will be subject to compliance with the
Securities Act and other applicable federal and state securities laws. The
Placement Agent shall comply with the Rules of Conduct of the National
Association of Securities Dealers, Inc. (the "NASD"). The feasibility of the
Private Placement will depend upon the results of our investigation of the
Company, information about the Company that the Placement Agent may receive
including, but not limited to, due diligence reports concerning the Company's
operations, management, and business plan, and the continuation of the operation
of the Company without material adverse change.


(c)           Notwithstanding anything to the contrary herein, the Company shall
retain the right to alter the terms of the Private Placement, provided that if,
within a 24 month period following the date of this Agreement, the Company or
any of its subsidiaries sells any security or debt instrument to an actual or
potential subscriber to the Private Placement that was previously identified by
the Placement Agent, then the Company shall pay the Placement Agent the
commissions set forth in Paragraph 3 and Paragraph 4 hereof for such sale.


(d)            The Company will comply with all Blue-Sky requirements.


3.             Commissions; Expenses.
(a)           The commissions payable to the Placement Agent for the Private
Placement offering shall be: (i) three percent of total amount raised (3%)
management fee; and (ii) seven percent of total amount raised (7%) selling
commission on the securities placed in this offering, including the proceeds
derived from the exercise of the investors warrants issued, if any (a total of
ten percent (10%)).


(b)           In addition, two (2%) of the total amount raised shall be payable
to the Placement Agent for unaccountable expenses. It is understood that the
Placement Agent may engage certain experts, subject to the prior approval of the
Company which shall not be unreasonably withheld, for analysis of the Company's
operations, management, and business plan, and that such analyses may be
material to the decision of the Placement Agent as to the feasibility of the
proposed Private Placement.


(c)           If the Placement Agent has raised the funds under the terms agreed
upon in this Agreement, and if the Company does not close under said terms, the
Placement Agent shall be entitled 50% of the fees outlined above 3(a) and 3(b).
 

Initials: /s/ J.G.
Initials:  /s/ L.H.
Joel Gold
Larry Hargrave 


--------------------------------------------------------------------------------




(d)           The Company will pay all direct expenses incurred in connection
with: (i) the preparation and printing of all other documents and instruments
required in connection with the Private Placement (whether or not ultimately
consummated) including, without limitation, the Placement Agent's Warrants (as
defined below) and the shares issuable upon the exercise of the Placement
Agent's Warrants; (ii) the Company's actual expenses for accounting and legal
costs involved with the Private Placement; (iii) blue sky filings, including
fees, disbursements, and counsel fees with respect to blue sky qualification;
(iv) the road show, if any.


4. Placement Agent's Warrants/Shares


(a)           For Financing A. Upon the successful completion and closing of the
bridge financing, the Company will issue to the Placement Agent shares of the
Company's common stock equal to 10% of the amount of shares received by the note
holders upon investment (the Equity Incentive). The Placement Agent's Shares
shall contain certain anti-dilution provisions consistent with transactions of
the type contemplated herein. Such anti-dilution provisions shall protect
against dilution in both price and percentage of the Company if there shall be
any stock split, stock dividend, recapitalization, or reorganization of the
common stock or any successor securities. The shares shall be included in the
first registration statement following the closing of the financing.


(b)           For Financing B. Upon the successful completion and closing of the
Private Placement, the Company will issue to the Placement Agent warrants to
acquire Units which shall be identical to the Units in the Private Placement
(the "Placement Agent's Warrants"). The amount of the Placement Agent's Warrants
shall equal ten percent (10%) of the Units sold in the Private Placement. The
exercise price of the Placement Agent's Warrants shall be equal to the price of
the Units sold to investors in the Private Placement. In addition, in the event
that this offering includes warrants to the investors, the Placement Agent shall
receive 10% of the total number of warrants that the investor receives. The
exercise price of these Placement Agent warrants shall be identical to the
exercise price for the investor. The Placement Agent's Warrants shall be
exercisable for a period of five (5) years commencing one year after the date of
this Agreement and shall contain certain anti-dilution provisions consistent
with transactions of the type contemplated herein. Such anti-dilution provisions
shall protect against dilution in both price and percentage of the Company if
there shall be any stock split, stock dividend, recapitalization, or
reorganization of the common stock or any successor securities. The shares
underlying the Placement Agent's warrants shall be registered at the same time
as the Investor shares are registered. The Placement Agent's Warrants shall not
be transferable; provided that, if such transfers are made in accordance with
Section 4(2) of the Securities Act, the Placement Agent may transfer all or any
portion of the Placement Agent's Warrants to its affiliates, associates and
employees. The warrants shall provide for a cashless exercise and shall be
issued to the Placement Agent at the closing of the Private Placement. The
shares underlying the warrants shall be included in the first registration
statement following the closing of the financing.


5.          Undertaking to Give Notice of Events
Until the date of the last closing of the Private Placement, the Company shall
accordingly and promptly disclose matters relating to the Company that shall
effect the Private Placement in the negative or change the Company's status.
 

Initials: /s/ J.G.
Initials:  /s/ L.H.
Joel Gold
Larry Hargrave 




--------------------------------------------------------------------------------


 
6.             Inclusion in Future Offerings.
(a)           The Placement Agent will have the right of first refusal on any
private equity, debt or rights offering for a period of 24 months from the date
of closing.


(b)           The Company will use reasonable commercial efforts to ensure that
the Placement Agent will be included as a co-manager and be named on the front
and back covers of the prospectus relating thereto in the next underwritten
public offering of securities of the Company. In the event that the lead manager
objects to such arrangement, the Company will use reasonable commercial efforts
to ensure that the Placement Agent will be included as a member of the
underwriting or selling group in the next underwritten public offering of
securities of the Company.


7.             General Conditions.
The Placement Agent's intention as expressed in this Letter Agreement is subject
to the following general conditions:


(a)           All relevant terms, conditions, and circumstances relating to the
Private Placement will be satisfactory to the Placement Agent and its counsel.


(b)           Subject to the Company's prior written approval, the Placement
Agent will have the right to choose one or more Co-Managers, reasonably
acceptable to the Company, to assist it in the Private Placement. Such
Co-Managers will be paid by the Placement Agent from the amounts it would
otherwise have received from the Company as set forth herein.


(c)           There will have been no materially adverse change in the business
or financial condition of the Company.


(d)           Affiliates, associates and employees of the Placement Agent as
well as family members of affiliates, associates and employees of the Placement
Agent who are otherwise accredited investors as defined in rule 501 of the
securities act shall be entitled to invest in the Private Placement.


(e)           All references to monetary amounts in this Agreement shall be in
United States dollars.


8.              Indemnification.
                 Recognizing that transactions of the type contemplated by this
engagement sometimes result in litigation and that the Placement Agent's role is
limited to acting as the Company's agent, the Company agrees to indemnify the
Placement Agent (and its directors, officers, agents, employees, and controlling
persons) to the full extent lawful against any and all claims, losses and
expenses (including all reasonable fees and disbursements of the Placement Agent
and such person's counsel and the Placement Agent's and such person's reasonable
travel and other out-of-pocket expenses reasonably and necessarily incurred in
connection with the investigation of, and preparation for, any such pending or
threatened claims and any litigation or other proceeding) arising out of any
actions or omissions by the Company (and its directors, officers, agents,
employees, and controlling persons) in
 

Initials: /s/ J.G.
Initials:  /s/ L.H.
Joel Gold
Larry Hargrave 




--------------------------------------------------------------------------------


 
settlement tantamount thereto) to constitute willful misconduct, bad faith or
gross negligence on the part of the Placement Agent. The foregoing
indemnification agreement shall be in addition to any rights that any
indemnified party may have at common law.
 
9.          Miscellaneous Provisions.


(a)           The Placement Agent shall have the right to appoint one member to
the Board of Directors, or appoint an advisor to the board, to be compensated on
the same basis as an outside Board member.
 
10.           Confidential Information.
All information that is identified in writing or verbally by the Company as
confidential shall remain the property of the Company and shall not be used by
the Placement Agent in any way except in connection with the services performed
or to be performed under this Agreement. The foregoing shall not apply to any
information that is or becomes publicly available without breach of this
Agreement, which is rightfully received by Placement Agent
from a third party without such restrictions, which is made available by the
Company to third parties without such restrictions, or which is released in
writing from such restrictions by the Company.


Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Placement Agent the enclosed copy of this Letter
Agreement as set forth below.


We at Andrew Garrett look forward to working with you on this project and hope
it will be the beginning of a long and mutually rewarding relationship.


AGREED AND ACCEPTED                                                      Date:
12/24/07


 

Andrew Garrett Inc.  Best Energy Services, Inc.     By: /s/ Joel Gold By: /s/
Mr. Larry Hargrave Joel Gold Mr. Larry Hargrave Director     Chief Executive
Officer
Investment Banking
 

 